Mr. Justice Boggs. The judgment rendered by the Circuit Court is in effect that the property in question is subject to the lien of the execution and does not purport to invest appellee with any other interest or right in it. The appellee was allowed to testify without objection that he ivas sheriff of the county and held the execution in that capacity as alleged in the plea. Appellant can not be permitted to raise for the first time in this court the objection that better evidence of such facts existed and should have been produced. A rehearing- of the case is therefore denied. liehearing denied.